Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 13 and 20 of U.S. Patent No. 10,905,946. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5, 7, 10 and 15 are broader in scope than claims 13, 20, 6, 4, 4 and 13 of the ‘946 patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gradually” in claims 1-3, 5 and 6 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2018/0335853 by Chiu.
Regarding claim 1, Chiu discloses a controller system comprising: a proximity sensor (see 112a-d); one or more processors (para. 19-20); and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: determining a range of proximity values detected by the proximity sensor, the range of proximity values including a maximum value and a minimum value (para. 40-56 see calculation of minimum and maximum values); receiving proximity values from the proximity sensor (para. 40-56 – see detection of user finger locations based on sensor data); gradually adjusting at least one of the maximum value or the minimum value (para. 40-56 – see adjusting and updating of values); and determining an updated range of proximity values detected by the proximity sensor based at least in part on the gradually adjusting (para. 40-56 – see adjusting and updating of values).
Regarding claim 2, Chiu discloses the controller system of claim 1, wherein the gradually adjusting the at least one of the maximum value or the minimum value comprises gradually adjusting the maximum value and the minimum value (para. 40-56 – see adjusting and updating of values).
Regarding claim 3, Chiu discloses the controller system of claim 1, wherein the gradually adjusting the at least one of the maximum value or the minimum value comprises gradually converging the at least one of the maximum value or the minimum value towards the proximity values received from the proximity sensor (para. 40-56 – see calibration of values to align with sensor parameters).
Regarding claim 4, Chiu discloses the controller system of claim 1, further comprising a handle of a controller, wherein the proximity sensor is disposed in or on the handle (fig. 6, para. 77 – see sensors in handle).
Regarding claim 7, this claim is rejected as discussed above with regard to claim 1.
Regarding claim 8, Chiu discloses the method of claim 7, wherein the proximity sensor is included in a handle of a controller (fig. 6, para. 77 – see sensors in handle), and wherein the proximity values received from the proximity sensor correspond to an object in proximity to the handle of the controller (para. 40-56 – see detection of objects in proximity).
Regarding claim 9, Chiu discloses the method of claim 7, wherein the continuously adjusting the at least one of the maximum value or the minimum value comprises continuously converging the at least one of the maximum value or the minimum value towards the proximity values received from the proximity sensor (para. 40-56 – see calibration of values to align with sensor parameters).
Regarding claim 10, Chiu discloses the method of claim 7, wherein the continuously adjusting the at least one of the maximum value or the minimum value comprises continuously adjusting the maximum value and the minimum value (para. 40-56 – see adjusting and updating of values).
Regarding claim 15, this claim is rejected as discussed above with regard to claim 1.
Regarding claim 16, Chiu discloses the system of claim 15, wherein the continuously adjusting the at least one of the maximum value or the minimum value comprises continuously adjusting the maximum value and the minimum value (para. 40-56 – see adjusting and updating of values).
Regarding claim 18, Chiu discloses the system of claim 15, further comprising a handle of a controller, wherein the proximity sensor is disposed in or on the handle (fig. 6, para. 77 – see sensors in handle).
Allowable Subject Matter
Claims 11-14, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715